Case: 3:19-cr-00131-TMR Doc #: 1 Filed: 08/23/19 Page: 1 of 3 PAGEID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

      UNITED STATES OF AMERICA                :      CASE NO. 3:19-mj-498

                   Plaintiff                  :

      vs.                                     :

      ETHAN KOLLIE                            :

                   Defendant                  :

      ______________________________________________________________

                               NOTICE OF APPEAL
      ___________________________________________________________________

            Now comes Defendant Ethan Kollie, by and through undersigned

      counsel providing notice of appeal to the Magistrate’s decision (DOC#16).




                                       Respectfully submitted,

                                       /s/Nicholas G. Gounaris
                                       Nicholas G. Gounaris (0064527)
                                       GOUNARIS ABBOUD CO.
                                       Co-Counsel for Defendant, Ethan Kollie
                                       130 W. Second Street, Suite 2000
                                       Dayton, Ohio 45402
                                       (937) 222-1515
                                       (937) 222-1224 fax
                                       nick@gafirm.com

                                       /s/Antony A. Abboud
                                       Antony A. Abboud (0078151)
                                       GOUNARIS ABBOUD CO.
Case: 3:19-cr-00131-TMR Doc #: 1 Filed: 08/23/19 Page: 2 of 3 PAGEID #: 2




                                          Co-Counsel for Defendant, Ethan Kollie
                                          130 W. Second Street, Suite 2000
                                          Dayton, Ohio 45402
                                          (937) 222-1515
                                          (937) 222-1224 fax
                                          tony@gafirm.com

                             CERTIFICATE OF SERVICE

             I hereby certify that I will electronically file the foregoing with the
      Clerk of Court using the CM/ECF system, which will then send a
      notification of such filing to all parties of record.


                                          /s/Nicholas G. Gounaris
                                          Nicholas G. Gounaris (0064527)
Case: 3:19-cr-00131-TMR Doc #: 1 Filed: 08/23/19 Page: 3 of 3 PAGEID #: 3
